Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 1 of 11 PageID 3809




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

    FOODONICS INTERNATIONAL, INC.,             )
    a Florida corporation,
                                               )
           Plaintiff,
                                               )
    v.                                                Case No. 3:17-cv-1054-J-32JRK
                                               )
    DINA KLEMPF SROCHI, as Trustee
    of the LAURA JEAN KLEMPF                   )
    REVOCABLE TRUST, a Florida trust,
                                               )
           Defendant.
                                               )

    DINA KLEMPF SROCHI, as Trustee             )
    of the LAURA JEAN KLEMPF
    REVOCABLE TRUST, a Florida trust,          )

           Counterclaim Plaintiff,             )

    v.                                         )

    FOODONICS INTERNATIONAL, INC.,             )
    a Florida corporation, and KEVIN
    JACQUES KLEMPF,                            )

           Counterclaim Defendants.            )
                                               )

            COUNTERCLAIM DEFENDANTS’ RESPONSE IN OPPOSITION
               TO TRUST’S MOTION TO COMPEL PRODUCTION OF
            NON-PRIVILEGED DOCUMENTS RELATED TO SHELDRICK,
                   MCGEHEE & KOHLER AND JESS WRIGHT

           Counterclaim Defendants, Foodonics International, Inc. (“Foodonics”) and Jacques

    Klempf (“Klempf”), respond in opposition to Counterclaim Plaintiff, Dina Klempf Srochi,

    as Trustee of the Laura Jean Klempf Revocable Trust’s (the “Trust”) Motion to Compel

    Production of Non-Privileged Documents Relating to Sheldrick, McGehee & Kohler and



                                              1
Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 2 of 11 PageID 3810




    Jess Wright (the “Motion”, Dkt. 184). As detailed below, the Counterclaim Defendants

    agreed to produce all of the documents that are the subject of the Motion before the Motion

    was filed. Moreover, all of the documents that are in the possession of Counterclaim

    Defendants have already been produced. Therefore, the majority of the Motion is moot.

    Counterclaim Defendants further oppose the Trust’s requests for an award of attorneys’

    fees because such an award as contrary to law and the material facts inasmuch as

    Counterclaim Defendants’ position as to the withheld documents was substantially

    justified.

                                            Factual Background

            1.       In 2015, Sheldrick, McGehee & Kohler (“SMK”) was retained to verify a

    fair market valuation of the Trust’s shares of Foodonics stock in order to assess potential

    gift tax liability for Internal Revenue Service purposes. Jess Wright, an SMK employee,

    was primarily responsible for this work on behalf of SMK. This work culminated in a

    December 16, 2015 valuation, a copy of which is attached hereto, in-part, as Exhibit A.1

    The Valuation states that Foodonics, Klempf, and Dixon Hughes Goodman, the accounting

    and valuation firm that represented the Trust, were “intended users.” 2

            2.       SMK’s work on the valuation was completed on December 16, 2015. At

    this time (and during the 2015 work), litigation was not reasonably anticipated between the

    parties. Counterclaim Defendants do not claim that any privilege applies to SMK and

    Wright’s work in 2015.

            3.       The sale of the Trust’s shares to Klempf was completed on December 31,


    1
      The Valuation is voluminous. Therefore, Counterclaim Defendants have attached the opening section of the
    document and will provide the Special Master with a full copy of the document at the hearing on December
    23, 2019.
    2
      The Trust was also represented by Dennis Blackburn.

                                                        2
Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 3 of 11 PageID 3811




    2015.

            4.       The following year, in late 2016, Cal-Maine Foods, Inc. (“Cal-Maine”),

    purchased certain of Foodonics’ assets. This sale is alleged to be the basis for the Trust’s

    claims in this case.

            5.       On June 23, 2017, the Trust provided notice of the Trust’s claims relating

    to the Cal-Maine sale. A copy of the June 23, 2017 claim is attached hereto as Exhibit B. 3

    On its face, the June 23, 2017 Notice presented significant and adverse anticipated legal

    claims for damages against Counterclaim Defendants. The Notice referenced the alleged

    $23,000,000 damages figure that has been pled in this case and included a notice that

    Counterclaim Defendants should preserve evidence. Most significantly, the Notice

    attached a draft complaint reflecting the Trust’s alleged claims. As of June 23, 2017,

    litigation between the parties was reasonably likely to occur.

            6.       A month after the receipt of the Trust’s demand, counsel for Counterclaim

    Defendants began to consult with SMK and Wright relating to a potential analysis of

    certain aspects of the Trust’s claims, including the basis for the purchase price that Cal-

    Maine paid to Foodonics. This assignment was not a continuation of SMK and Wright’s

    2015 work and was an independent task for which SMK and Wright were retained as a

    consultant. See July, 2017 e-mail from counsel for Counterclaim Defendants to SMK

    stating intent to discuss retention of SMK, attached hereto as Exhibit C.

            7.       SMK generated a draft report relating to its analysis in October, 2017, a

    copy of which is attached hereto as Exhibit D.



    3
      The Notice is labeled as a confidential settlement communication between the parties. Counterclaim
    Defendants have therefore redacted the document attached hereto and will provide the Special Master with
    an unredacted copy at the hearing on December 23, 2019.

                                                       3
Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 4 of 11 PageID 3812




           8.      During the pendency of this lawsuit, Counterclaim Defendants did not

    object to the production of SMK documents relating to SMK’s work in 2015. Although the

    Counterclaim Defendants’ Rule 26 Disclosures referenced SMK and Wright as entities /

    individuals with relevant knowledge, this knowledge was intended to relate solely to

    SMK’s work in 2015.

           9.      On March 2, 2018, the Trust served subpoenas for documents on SMK and

    Wright. See Motion, Ex. 5 and 6. Counterclaim Defendants’ objected to the production of

    documents and correspondence exchanged between counsel for Counterclaim Defendants

    and SMK/Wright in 2017 and 2018. See Motion, Ex. 1, 7, 9. Counterclaim Defendants

    served a Privilege Log identifying the documents that were privileged. See Motion, Ex. 7.

           10.     The Trust took the deposition of Wright, individually and as corporate

    representative of SMK, on October 22, 2019. The Trust claims that Wright testified that

    SMK/Wright have not been retained as a consulting expert in this case.

           11.     Prior to the filing of the Motion, counsel for the parties conferred as to the

    SMK documents on numerous occasions. While continuing to believe that its arguments

    were correct under the law, in the interest of a resolution of this issue without court

    intervention, Counterclaim Defendants agreed to produce the SMK documents in their

    possession. Despite being notified of the anticipated production on numerous occasions

    before the Motion was filed, the Trust has proceeded with the Motion, seemingly in an

    attempt to secure an award of attorneys’ fees.

           12.     As of the filing of this Response, Counterclaim Defendants have produced

    all of the individually delineated emails on the Privilege Log (attached to the Motion at

    Doc. 184-7). The Privilege Log also references certain notes prepared by Jess Wright.



                                                 4
Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 5 of 11 PageID 3813




    Although the Counterclaim Defendants do not have possession of these documents, they

    understand that such notes exist and do not object to the production of these notes.

           13.     In light of the fact that the documents themselves have already been

    produced, the sole remaining issue is whether Counterclaim Defendant’s position as to the

    SMK documents was substantially justified. As detailed below, Counterclaim Defendants’

    arguments are supported by applicable law and the material facts of this case. Therefore an

    award of fees would be improper.

                                   MEMORANDUM OF LAW

    A.     Counterclaim Defendants’ Position that SMK/Wright was Retained in 2017 as
           a Consulting Expert was Substantially Justified.

           1.      SMK/Wright was Specifically Retained As a Consultant.

           Rule 26(b)(4)(D) of the Federal Rules of Civil Procedure prevents a party from

    discovering “facts known or opinions held by an expert who has been retained or specially

    employed by another party in anticipation or to prepare for trial and who is not expected to

    be called as a witness at trial.” Fed. R. Civ. P. 26(b)(4)(D).

           In the Motion, the Trust asserts, without support, that “[t]he consulting expert

    discovery exclusion . . . does not apply to an expert who has factual information regarding

    the transactions or occurrences that are part of the subject matter of the lawsuit.” Doc. 184,

    at 8. The Trust further asserts that because Foodonics “knew” SMK/Wright would be a

    fact witness at trial, he cannot also be a consulting expert. Doc. 184, at 8. The Trust’s

    contentions are erroneous and contrary to applicable law.

           Courts have frequently held that a non-testifying expert consultant can be both a

    litigation expert protected under Rule 26(b)(4) as to some matters and a fact witness as to

    others. See Travelers Cas. & Sur. Co. of Am. v. Grace & Naeem Uddin, Inc., No. 08-

                                                  5
Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 6 of 11 PageID 3814




    61868-CIV, 2009 WL 10667830, at *4 (S.D. Fla. June 9, 2009); Bartram, LLC v.

    Landmark Am. Ins. Co., No. 110-CV-00028-SPM-GRJ, 2011 WL 284448, at *3 (N.D. Fla.

    Jan. 24, 2011). In other words, the fact that a litigation expert may also be a fact witness

    does not preclude the application of Rule 26(b)(4)(D). Rather, “[t]he expert may be

    considered a normal fact witness before the expert has been retained then may become

    a non-testifying expert witness after the expert is retained. Under these circumstances the

    witnesses are only entitled to work product protection for the period of time after they were

    formally retained as a non-testifying expert witness.” Bartram, LLC, 2011 WL 284448, at

    *3.

            Here, the Trust consistently conflates the work which SMK/Wright did in 2015

    with its subsequent retention as a consulting expert in 2017. As previously discussed,

    SMK’s correspondence and documents from 2015 were not withheld because they relate

    to a separate project – the valuation of the Trust’s shares in 2015 for gift tax purposes.

    Counterclaim Defendants did not, and do not object to the production of this material or

    assert that the 2015 material is privileged.             Furthermore, because SMK/Wright had

    performed the 2015 analysis, Foodonics was required to disclose SMK/Wright in its Rule

    26 disclosures. Merely identifying SMK/Wright on its initial disclosures is not the same

    as identifying SMK/Wright as a fact witness for trial. And again, the fact that a litigation

    consultant may also be a fact witness for some matters does not negate the privilege in its

    entirety, as the Trust asserts. 4



    4
      The majority of the Trust’s contentions, including its entire argument regarding the “consulting expert
    exclusion” is not supported by any applicable case law. The case law that is cited in the Motion is not
    analogous to the issues presented here. See e.g. Evercare Co. v. 3M Co., No. 1:08-mc-42 (N.D. Ohio July10,
    2008), aff’d, 2008 WL 4137903, at *1 (N.D. Ohio Aug. 29, 2008) (unlike in this case, the expert in Evercare
    performed the same work before and after they were hired as a consultant); Tampa Bay Water v. HDR Eng’g,
    Inc., No. 8:08-cv-2446-T-27TBM, 2010 WL3394729 (M.D. Fla. Aug. 26, 2010) (where a consulting expert

                                                        6
Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 7 of 11 PageID 3815




             After June 23, 2017, when the Trust sent a letter threatening litigation,

    Counterclaim Defendants retained SMK/Wright for a different analysis to assist them in

    evaluating the claims. Foodonics specifically retained SMK/Wright in anticipation of

    litigation. The communications between Gray Robinson and SMK/Wright after June 23,

    2017 are privileged because at that point, SMK/Wright were no longer merely fact

    witnesses. Rather, SMK/Wright became a consulting expert.

             The Trust argues that SMK/Wright were never specifically retained in anticipation

    of litigation or to prepare for trial, on the basis of Wright’s deposition testimony. Doc.

    184, at 5, 8. While Wright may not have been aware from a legal standpoint that he was

    retained as a consulting expert, the circumstances leading to SMK/Wright’s employment

    in 2017 establish that SMK/Wright was being specifically retained in this role. “The

    general rule for determining whether something was ‘[retained] in anticipation of

    litigation’ is whether it would have been obtained ‘because of the prospect of litigation,

    and not in the regular course of business.’” Powers v. United States, No. 1:17-CV-071

    (LAG), 2019 WL 5801876, at *3 (M.D. Ga. Jan. 29, 2019) (citations omitted).

    Counterclaim Defendants’ retention of SMK/Wright to perform work in July 2017 was

    done in direct response to the Trust’s June 23, 2017 letter threatening litigation. 5 The




    later became a testifying expert, the shield from production was lost, in a factual scenario that bears no
    relation to the facts of this case).


    5
      The Trust also contends that a November 16, 2016 email demonstrates that Counterclaim Defendants did
    not hire SMK/Wright to perform the 2017 work in anticipation of litigation. See Doc. 184, at 6; Doc. 184-
    11. While there was a single email exchange in November 2016 (attached hereto as Exhibit E), no further
    action was taken to retain SMK/Wright at that time. Counsel for Counterclaim Defendants did not reach out
    to SMK/Wright on this matter again until after the June 23, 2017 letter threatening litigation, as made clear
    from Exhibit C hereto. As discussed above, it is clear from the June/July 2017 emails that litigation was
    anticipated. SMK/Wright was not actually specifically retained until after June 23, 2017, and when
    Counterclaim Defendants hired SMK/Wright, they did so in anticipation of litigation.

                                                         7
Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 8 of 11 PageID 3816




    timing clearly demonstrates that Counterclaim Defendants anticipated litigation and hired

    SMK/Wright because they believed that they might utilize SMK/Wright as a consulting

    expert in future litigation. Accordingly, SMK/Wright were specifically retained as a

    consulting expert. 6

            2.       SMK was Retained in Anticipation of Litigation.

            “In anticipation of litigation” has not been specifically defined by the Eleventh

    Circuit. Doctors' Admin. Sols., LLC v. Allscripts, LLC, No. 8:09-CV-989-T-30AEP, 2011

    WL 13176224, at *3 (M.D. Fla. Jan. 25, 2011); Sec. & Exch. Comm'n v. Solow, No. 09-

    61868-CIV, 2011 WL 13277546, at *5 (S.D. Fla. Mar. 14, 2011). However, the Courts

    generally agree that “litigation need not necessarily be imminent ... as long as the primary

    motivating purpose behind the creation of the document was to aid in possible future

    litigation.” Allscripts, LLC, 2011 WL 13176224, at *3 (quoting United States v. Davis,

    636 F.2d 1028, 1040 (5th Cir. 1981)). The inquiry is based upon consideration of the facts

    and circumstances of the particular case. See id.; see also Title Capital Mgmt., LLC v.

    Progress Residential, LLC, No. 16-21882-CV, 2017 WL 5953428, at *4 (S.D. Fla. Sept.

    29, 2017) (in Rule 37 duty to preserve context, stating that “[r]easonable anticipation of

    litigation means just that: whether a reasonable person would anticipate, based upon the

    totality of circumstances surrounding the dispute, that litigation might arise as a result of

    the dispute between the parties.”).

            Here it is clear that as of July, 2017, it was reasonable to believe that litigation




    6
      Nor does the fact that Counterclaim Defendants may not utilize SMK/Wright as a consulting expert
    eviscerate the protections of Rule 26(b)(4). See Genesco, Inc. v. Visa U.S.A., Inc., 302 F.R.D. 168, 189
    (M.D. Tenn. 2014) (sustaining objection to production by consulting expert even though objecting party did
    not actually rely on the expert or the expert’s report to support its claims in the action).


                                                        8
Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 9 of 11 PageID 3817




    might result from the dispute between the parties. The Notice referenced $23,000,000 in

    damages and attached a fully drafted complaint. Based upon the Counterclaim Defendants’

    belief that they had done nothing wrong, it was reasonable to believe that the dispute would

    result in a lawsuit. SMK/Wright were retained in direct response to this demand.

           3.    Counterclaim Defendants’ Position Was Substantially Justified.

           As stated herein, Counterclaim Defendants have agreed to produce or have

    produced all of the documents at issue in the Motion. Given that the Counterclaim

    Defendants communicated this agreement to the Trust prior to the filing of this Motion, it

    is clear that the Trust’s primary motivation is to seek an award of attorneys’ fees. Inasmuch

    as Counterclaim Defendants were substantially justified in asserting that the SMK

    documents are privileged, no relief should be granted. Determining whether a party was

    substantially justified in asserting an objection to discovery is determined by an objective

    standard. Procaps S.A. v. Patheon Inc., No. 12-24356-CIV, 2013 WL 6238647, at *5 (S.D.

    Fla. Dec. 3, 2013). Substantial justification is present when “ ‘reasonable people could

    differ as to the appropriateness of the contested action.’ ” Id. (quoting Devaney v. Cont’l

    Am. Ins. Co., 989 F.2d 1154, 1163 (11th Cir. 1993).

           The inquiry into determining whether a party’s actions were substantially justified

    depends upon the circumstances of the particular case. See, e.g., Amerisure Ins. Co. v.

    Auchter Co., No. 3:16-CV-407-J-39JRK, 2017 WL 3712917, at *5 (M.D. Fla. July 7, 2017)

    (declining to award attorney’s fees on motion to compel involving matters related to work

    product doctrine and documents considered by expert consultant); Murphy v. Kmart Corp.,

    259 F.R.D. 421, 432 (D.S.D. 2009) (declining to award attorney’s fees in light of split of




                                                 9
Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 10 of 11 PageID 3818




    authority and lack of circuit precedent on applicability of work product doctrine to third-

    party witness affidavits).

           Here, as detailed above, Counterclaim Defendants were correct in asserting that

    SMK/Wright was a litigation consultant and properly objected to the production of

    documents sent or created after the Trust threatened litigation. Counterclaim Defendants’

    determination that the consultant privilege and/or work product doctrine applied to

    SMK/Wright’s 2017 work was supported by applicable law. Even if not indisputably

    correct, it was objectively reasonable to determine that SMK/Wright would qualify as a

    litigation consultant in light of existing case law in this circuit. Accordingly, the Trust’s

    request for attorney’s fees is due to be denied.

                                          CONCLUSION

           For all of the foregoing reasons, Counterclaim Defendants respectfully request that

    this Court enter an Order denying the Motion.

                                                          Respectfully submitted,

                                                          ABEL BEAN LAW, P.A.

                                                          By: /s/ Daniel K. Bean
                                                          Daniel K. Bean, Esq.
                                                          Florida Bar No. 15539
                                                          Andrew J. Steif, Esq.
                                                          Florida Bar No. 0042475
                                                          50 North Laura Street, Suite 2500
                                                          Jacksonville, Florida 32202
                                                          Telephone: (904) 516-5486
                                                          dbean@abelbeanlaw.com
                                                          asteif@abelbeanlaw.com

                                                          GRAY ROBINSON, P.A.

                                                          S. Grier Wells, Esq.
                                                          Florida Bar No.: 203238
                                                          50 North Laura Street, Suite 1100

                                                 10
Case 3:17-cv-01054-TJC-JRK Document 200 Filed 12/06/19 Page 11 of 11 PageID 3819




                                                         Jacksonville, Florida 32202
                                                         Telephone: (904)-598-9929
                                                         grier.wells@gray-robinson.com
                                                         barbara.rude@gray-robinson.com

                                                         Attorneys for Counterclaim
                                                         Defendants




                                      Certificate of Service

           I certify that on this 6th day of December, 2019, I electronically filed the foregoing

    with the Clerk of Court through the Court’s CM/ECF electronic notification system, which

    will send a Notice of Electronic Filing to all CM/ECF participants in this case.


                                                                /s/ Daniel K. Bean
                                                         Attorney




                                                11
